Clerke, J.
These are actions brought by the several plan-tiffs as the holders of the bills of a bank, incorporated by the state of Georgia, against the defendant, as a director of the corporation.
The reasons which I have mentioned in the preceding cases, apply to these with greater force. But more especially applicable to these cases is the rule well established, that a stockholder cannot sue directors for damages on the ground their stock was made valueless by the misconduct of the defendants.
If a stockholder cannot maintain such an action, a creditor certainly cannot do so.
Judgment on the demurrers, with costs.